DETAILED ACTION

Status of Claims
Amendment filed August 22, 2022 is acknowledged.   
Claims 2, 7, 8,  and 17 have been cancelled by the applicant.
Claims 1, 3-6, 9-16, and 18-20 are pending. 
Claims 18-20 have been withdrawn from consideration.
Claims 1, 3, 4, 5, 6, 9, 11, and 15 have been amended.    
Claims 1, 3-6, and 9-16 are examined below.
Claims 1, 3-6, and 9-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered but they are not persuasive. 
Applicant states:
In the semiconductor package of claim 1, a density of the first filler of the first insulating layer is lower than a density of the second filler of the second insulating layer. As described in at least paragraph [0063] of the specification, the first and second fillers may be configured to reduce an external impact. As shown in Fig. 1, a contact area between the second insulating layer and an outside of the semiconductor package is greater than a contact area between the first insulating layer and an outside of the semiconductor package. By increasing a density of the second filler of the second insulating layer having a relatively large contact area with the outside, an external impact to the second insulating layer can be effectively reduced.

However, nowhere in the specification is there support for this limitation.  Neither the drawings, specification, nor original claims include “a density of a first filler of the first insulating layer is lower than a density of the second filler of the second insulating layer.”  Paragraph 63 does not discuss any comparative densities of the insulating layers.  Applicant’s argument “a contact area between the second insulating layer and an outside of the semiconductor package is greater than a contact area between the first insulating layer and an outside of the semiconductor package,” has no apparent relevance to the densities thereof.  The statement “by increasing a density of the second filler of the second insulating layer having a relatively large contact area with the outside, an external impact to the second insulating layer can be effectively reduced,” is nowhere in the specification and cannot be used as support for an amendment to the claims.  The amendment includes new matter, and thus, applicant’s argument of patentability is not relevant.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a density of the second filler f2 in the first insulating layer 103,” as described in the specification (paragraph 82; the drawings only show second filler f2 in second insulating layer 106, not first insulating layer 103).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim includes “wherein a density of the first filler of the first insulating layer is lower than a density of the second filler of the second insulating layer.”  This feature does not exist anywhere in the original disclosure of the invention.  Thus, the limitation constitutes new matter.  For the purposes of examination, this limitation will be given no patentable weight.

Regarding claim 3, the claim depends on claim 1 and thus inherits all the rejections thereon.

Regarding claim 4, the claim depends on claim 1 and thus inherits all the rejections thereon.

Regarding claim 5, the claim depends on claim 1 and thus inherits all the rejections thereon.

Regarding claim 6, the claim depends on claim 1 and thus inherits all the rejections thereon.

Regarding claim 9, the claim depends on claim 1 and thus inherits all the rejections thereon.

Regarding claim 10, the claim depends on claim 9 and thus inherits all the rejections thereon.

Regarding claim 11, the claim depends on claim 1 and thus inherits all the rejections thereon.  Further, claim 11 includes “a first density of the first filler in the first region of the first insulating layer is higher than a second density of the first filler in the second region of the first insulating layer.”  This does not have support in the specification.  Paragraph 82 states:
“A density of the first filler f1 in the first insulating layer 103 may vary. Furthermore, a density of the second filler f2 in the first insulating layer 103 may also vary. For example is, the first filler f1 may have a relatively high density in a region of the first insulating layer 103 adjacent to the first conductive via 104 and the redistribution pattern 105. Furthermore, the second filler f2 may have a relatively high density in a region of the second insulating layer 106 adjacent to the second conductive via 107 and the UBM 108.”  

The specification states that there are regions with “high density” and that “density of the first/second filler … may vary,” but makes no mention of a comparative density between different regions within an insulating layer.  The phrase “the first filler f1 may have a relatively high density in a region of the first insulating layer 103 adjacent to the first conductive via 104 and the redistribution pattern 105,” does not delineate another area with which the “relatively high density” may be compared.  One of ordinary skill in the art would recognize that “relatively high density” relates one region of the first filler layer to an arbitrary region, which may in turn constitute another region of the first insulating layer, the second insulating layer, an average insulating layer, etc., and cannot be expected to assume that the layer to which its density is “relatively higher” is necessarily another portion of the same insulating layer.  Thus, the claimed subject matter constitutes new matter. 
For the purposes of examination, the phrase “a first density of the first filler in the first region of the insulating layer is higher than a second density of the first filler in the second region of the first insulating layer” will not be given any patentable weight.

Regarding claim 12, the claim depends on claim 1 and thus inherits all the rejections thereon.

Regarding claim 13, the claim depends on claim 1 and thus inherits all the rejections thereon.

Regarding claim 14, the claim depends on claim 1 and thus inherits all the rejections thereon.

Regarding claim 15, the claim includes “wherein a density of the first filler of the first insulating layer is lower than a density of the second filler of the second insulating layer.”  This feature does not exist anywhere in the original disclosure of the invention.  Thus, the limitation constitutes new matter.  For the purposes of examination, this limitation will be given no patentable weight.

Regarding claim 16, the claim depends on claim 15 and thus inherits all the rejections thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 10,741,510; hereinafter “Kim”).

Regarding claim 1, Kim (Figure 9) teaches a semiconductor package comprising:
a semiconductor chip (121) having a first surface in which a chip pad (122) is formed;
a first insulating layer (141a) arranged on the first surface of the semiconductor chip and comprising a first filler (column 10, lines 42-44);
a first conductive via (143a) electrically connected to the chip pad and formed to penetrate the first insulating layer; and
a redistribution pattern (142a) electrically connected to the first conductive via and buried in the first insulating layer (Figure 9);
a second insulating layer (141c and 150) contacting the redistribution pattern (142a) on the first insulating layer and comprising a second filler (column 10, lines 42-44);
a second conductive via (143c) electrically connected to the redistribution pattern and formed to penetrate the second insulating layer;
an under bump material (UBM) (142c) electrically connected to the second conductive via and buried in the second insulating layer; and
an external connection terminal electrically connected to the UBM (170).
Regarding “wherein a density of the first filler of the first insulating layer is lower than a density of the second filler of the second insulating layer,” see Claim Rejections - 35 USC § 112 above.

Regarding claim 9, Kim teaches the first insulating layer comprises:
a first upper adhesive layer (141a; one edge) on the semiconductor chip; and 
a first filler (141a, bulk thereof) layer arranged on the first upper adhesive layer and comprising the first filler (column 10, lines 42-44), and
wherein the second insulating layer comprises:
a second upper adhesive layer (141c; one edge) on the first filler layer; and
a second filler layer (141c; bulk thereof) arranged on the second upper adhesive layer and comprising the second filler.

Regarding claim 10, Kim teaches the first insulating layer further comprises a first lower adhesive layer (141a; opposite edge) between the first filler layer and the second upper adhesive layer, and
wherein the second insulating layer (141c; opposite edge) further comprises a second lower adhesive layer on the second filler layer.

Regarding claim 11, Kim teaches the first insulating layer includes a first region and a second region (141a includes both regions);
the first region is closer to the first conductive via and the redistribution pattern than the second region (141a); and
a first density of the first filler in the first region of the insulating layer is higher than a second density of the first filler in the second region of the first insulating layer (see Claim Rejections - 35 USC § 112 above.).

Regarding claim 13, Kim teaches a sum of thicknesses of the first conductive via (143a) and the redistribution pattern (142a) is the same as a thickness of the first insulating layer (141a).

Regarding claim 14, Kim teaches a lower surface of the redistribution pattern (142a) is closer to the semiconductor chip (121) in a vertical direction than an upper surface of the first insulating layer (141a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 4, Kim teaches the first conductive via has a tapered shape (Figure 9). Since the applicant has not established the criticality of diameter stated and since these diameters are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 5, since the applicant has not established the criticality of the thickness  stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 6, since the applicant has not established the criticality of the thickness  stated and since these thicknesses are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karhade et al. (US 11,254,563; hereinafter “Karhade”).
Regarding claim 3, Kim teaches the semiconductor package of claim 2, but does not explicitly teach that the first filler and the second filler comprise at least one of silica and alumina, and have a diameter of from 0.1 micrometers to 10 micrometers.
However, Karhade teaches an analogous redistribution structure including a binder in which silica particles with a diameter of 4-20 microns are utilized within a binder in order to enhance thermal conductivity (column 6, lines 33-45 and column 10, lines 12-21).  Thus, it would have been obvious to one of ordinary skill in the art to utilize the size and material of a filler as described by Karhade as an example of a binder and filler as taught by Kim in order to optimize thermal conductivity of the device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Lee et al. (US 9,396,988; hereinafter “Lee”).

Regarding claim 12, Kim teaches the device of claim 1, but does not explicitly teach the redistribution pattern is tapered so that a cross-sectional area thereof decreases in a direction towards the semiconductor chip.
However, Lee teaches an analogous device in which top corner rounding is utilized in order to make filling trenches easier (column 11, line 65 – column 12, line 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to construct the RDL 142b of Kim utilizing a top corner rounding step of Lee on the redistribution layer trench in order to make constructing the redistribution layer easier. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee.

Regarding claim 15, Kim teaches a semiconductor package comprising: 
a semiconductor chip (121) having a first surface in which a chip pad (122) is formed;
a first insulating layer (141a) on the first surface of the semiconductor chip, the first insulating layer comprising a first filler (column 10, lines 42-44);
a first conductive via (143a) electrically connected to the chip pad and formed to penetrate the first insulating layer;
a redistribution pattern (142a) electrically connected to the first conductive via and buried in the first insulating layer;
a second insulating layer (141c) contacting the redistribution pattern on the first insulating layer, the second insulating layer comprising a second filler (column 10, lines 42-44);
a second conductive via (143c) electrically connected to the redistribution pattern and formed to penetrate the second insulating layer; 
an under bump material (UBM) (142c) electrically connected to the second conductive via and buried in the second insulating layer; and
an external connection terminal electrically connected to the UBM (170), 
Thus, Kim is shown to teach all the limitations of claim 15 with the exception of wherein the redistribution pattern is tapered so that a cross-sectional area thereof decreases in a direction towards the semiconductor chip. 
However, Lee teaches an analogous device in which top corner rounding is utilized in order to make filling trenches easier (column 11, line 65 – column 12, line 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to construct the RDL 142b of Kim utilizing a top corner rounding step of Lee on the redistribution layer trench in order to make constructing the redistribution layer easier. 
Regarding “wherein a density of the first filler of the first insulating layer is lower than a density of the second filler of the second insulating layer,” see Claim Rejections - 35 USC § 112 above.

Regarding claim 16, Kim in view of Lee teaches a cross-section of the redistribution pattern (142b) has a shape of at least one of a triangle, a trapezoid, a stair, and a semicircle (142b in view of top corner rounding as taught by Lee).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817